--------------------------------------------------------------------------------

Exhibit 10.6

 
CONTRIBUTION AGREEMENT
 




AMONG
 




MAGUIRE PROPERTIES, L.P.
 
MACQUARIE OFFICE II LLC,


and




MAGUIRE MACQUARIE OFFICE, LLC
 






Stadium Gateway, Anaheim, California;








 


 


 
October 26, 2005
 
 


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


ARTICLE 1: BASIC TERMS
1
 
1.1 Contribution
1
 
1.2 Agreed Value
2
 
1.3 Contributor Remedies
3
 
1.4 Investor Remedies
3
ARTICLE 2: INSPECTION
3
 
2.1 Contributor’s Delivery of Specified Documents
3
 
2.2 Due Diligence
3
 
2.3 Access
3
 
2.4 Tenant Estoppels
4
 
2.5 Property Management Contracts; Employees
5
 
2.6 Intentionally Omitted
5
 
2.7 Intentionally Omitted
5
ARTICLE 3: TITLE AND SURVEY REVIEW
5
 
3.1 Delivery of Title Commitment and Survey
5
 
3.2 Title Review and Cure
5
 
3.3 Delivery of Title Policy at Closing
6
 
3.4 Title and Survey Costs
7
ARTICLE 4: OPERATIONS AND RISK OF LOSS
7
 
4.1 Ongoing Operations
7
 
4.2 Operating Expenses
9
 
4.3 Damage
9
 
4.4 Condemnation
9
ARTICLE 5: CLOSING
9
 
5.1 Closing and Escrow
9
 
5.2 Conditions to the Parties’ Obligations to Close
10
 
5.3 Contributor’s Deliveries
12
 
5.4 Investor’s Deliveries
13
 
5.5 Venture’s Deliveries
14
 
5.6 Closing Statements/Escrow Fees; Contributions to Venture
14
 
5.7 Sales, Transfer, and Documentary Taxes
15
 
5.8 Possession
15

 
 
i

--------------------------------------------------------------------------------


 

 
5.9 Delivery of Books and Records
15
 
5.10 Management and Leasing Agreement
15
 
5.11 Intentionally Omitted
15
 
5.12 Intentionally Omitted
15
 
5.13 Parking Agreements
15
 
5.14 Intentionally Omitted.
15
 
5.15 Intentionally Omitted.
15
 
5.16 Intentionally Omitted.
15
ARTICLE 6: PRORATIONS AND ADJUSTMENTS
15
 
6.1 Prorations
15
 
6.2 Tenant Reconciliation and Post-Closing Adjustments
17
 
6.3 Leasing Commissions
17
 
6.4 Tenant Improvements and Allowances
18
 
6.5 Tenant Deposits
18
 
6.6 Wages
18
 
6.7 Utility Deposits
19
 
6.8 Sales Commissions
19
 
6.9 Post-Closing Obligations
19
ARTICLE 7: REPRESENTATIONS AND WARRANTIES
19
 
7.1 Contributor’s Representations and Warranties
19
 
7.2 Investor’s Representations and Warranties
26
 
7.3 Venture’s Representations and Warranties
27
 
7.4 Survival of Representations and Warranties
27
ARTICLE 8: INDEMNIFICATION
28
 
8.1 Contributor’s Indemnity
28
 
8.2 Venture’s Indemnity
28
 
8.3 Investor’s Indemnity
28
 
8.4 Effectiveness
28
 
8.5 Procedure
28
 
8.6 Limitation on Liability
29
ARTICLE 9: MISCELLANEOUS
29
 
9.1 Parties Bound
29

 
 
ii

--------------------------------------------------------------------------------


 

 
9.2 Headings
30
 
9.3 Expenses
30
 
9.4 Invalidity and Waiver
30
 
9.5 Governing Law
30
 
9.6 Survival 30
   
9.7 No Third Party Beneficiary
30
 
9.8 Entirety and Amendments
30
 
9.9 Time of the Essence
30
 
9.10 Confidentiality 30
   
9.11 Attorneys’ Fees
31
 
9.12 Brokers
31
 
9.13 Notices
31
 
9.14 Construction
32
 
9.15 Remedies Cumulative
33
 
9.16 Calculation of Time Periods
33
 
9.17 Intentionally Deleted
33
 
9.18 Execution in Counterparts
33
 
9.19 Further Assurances
33
 
9.20 Waiver of Jury Trial
33
 
9.21 Bulk Sales
33

 
 
iii

--------------------------------------------------------------------------------


 


CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of the 26th day of
October, 2005, among MAGUIRE MACQUARIE OFFICE, LLC, a Delaware limited liability
company (referred to herein as “Venture”), MACQUARIE OFFICE II LLC, a Delaware
limited liability company (referred to herein as “Contributor”) and MAGUIRE
PROPERTIES, L.P., a Maryland limited partnership (referred to herein as
“Investor”).
 
Background
 
Concurrently with the execution of this Agreement, Contributor and Investor have
entered into that certain Limited Liability Company Agreement of Maguire
Macquarie Office LLC dated the date hereof (the “Original LLC Agreement”).
 
It is contemplated that Contributor shall contribute or cause its direct or
indirect subsidiary to contribute to Venture one hundred percent (100%) of the
Ownership Interests in the single-purpose limited liability company identified
on Schedule 1 attached hereto (the “SPE”) which is the current owner of the SPE
Property (defined below).
 
In connection with such contribution to Venture, the parties intend to enter
into an Amendment and Restatement of the Original LLC Agreement (the “Amended
and Restated LLC Agreement”, and together with the Original LLC Agreement, the
“LLC Agreement”).
 
Venture wishes to accept the contribution of the SPE, and the Contributor wishes
to contribute the SPE to Venture, on the terms and conditions set forth in this
Agreement and the LLC Agreement.
 
In consideration of the foregoing statements and the mutual agreements herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Contributor agrees to contribute to Venture
and Venture agrees to accept the contribution of the Property, subject to the
following terms and conditions:
 
ARTICLE 1: BASIC TERMS
 
1.1Contribution . Subject to the terms and conditions of this Agreement and the
LLC Agreement, Contributor agrees to contribute, transfer, set over and convey
to Venture, or to cause its direct or indirect subsidiary to do the same, and
Venture agrees to accept from Contributor, (A) the Ownership Interests in the
SPE which owns Stadium Gateway, Anaheim, California and (B) cash in the amount,
if any, set forth on the final closing statement. The following are
collectively, the “Property”:
 
(a) The “Ownership Interests” being all of the issued and outstanding limited
liability company interests in the SPE.
 
(b) The “Real Property” being (A) the land described in Exhibit A-1 attached
hereto; (B) the improvements and fixtures located thereon, including but not
limited to a Class A office building commonly known as “Stadium Gateway" with
rentable area of approximately 272,826 square feet without any parking area for
vehicles located on such land (collectively, the “Stadium Gateway
Improvements”); (C) all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in anywise
appertaining to such real property, and (D) all right, title and interest of the
SPE in and to all strips and gores and any land lying in the bed of any street,
road or alley, open or proposed, adjoining such real property.
 
 

1

--------------------------------------------------------------------------------





 
(c) The SPE’s interest as landlord in the “Leases,” being all leases of space or
other occupancy agreements affecting the Stadium Gateway Improvements, including
leases or occupancy agreements which may be made by the SPE after the date
hereof and before Closing as permitted by this Agreement, and any and all
amendments and supplements thereto, and any and all guaranties and security
received by the SPE landlord in connection therewith.
 
(d) The “Personal Property,” being all right, title and interest of the SPE in
and to all tangible personal property located at the Real Property and now or
hereafter used by the SPE in connection with the operation, ownership,
maintenance, management, occupancy or improvement of the Real Property,
including, without limitation: equipment; machinery; furniture; art work;
furnishings; office equipment and supplies; and whether stored on or offsite,
all tools, supplies, and construction and finish materials not incorporated in
the Stadium Gateway Improvements and held exclusively for repairs and
replacements in respect of the Real Property. The term “Personal Property” also
shall include any and all deposits, bonds or other security deposited or
delivered by the SPE with or to any and all governmental bodies, utility
companies or other third parties in connection with the operation, ownership,
maintenance, management, occupancy or improvement of the Real Property.
 
(e) The “Intangible Property,” being all right, title and interest of the SPE in
and to all intangible personal property now or hereafter used by it exclusively
in connection with the operation, ownership, maintenance, management, or
occupancy of the Real Property, including without limitation: (i) all trade
names and trade marks associated with the Real Property, including, without
limitation, the name of the Stadium Gateway Improvements; the plans and
specifications for the Stadium Gateway Improvements; rights of the SPE as a
licensor or licensee under any license; applications, permits, approvals and
licenses (to the extent assignable); (ii) to the extent relating to the period
after Closing (and not to the period of Contributor's ownership of the SPE), all
warranties; indemnities; claims against third parties; claims against tenants
for tenant improvement reimbursements; all contract rights of the SPE related to
the construction, operation, ownership or management of the Real Property;
insurance proceeds and condemnation awards or claims thereto; and (iii) all
books and records relating to the Property; provided, however, that Contributor
shall maintain the right to access and copy the same for five (5) years after
Closing.
 
The Real Property, the Personal Property, the Leases and the Intangible Property
are hereinafter collectively referred to as the “SPE Property”. If for any
reason whatsoever the contribution by Contributor of the Ownership Interests in
the SPE which owns Stadium Gateway does not close, including, without
limitation, default by Contributor, failure of a condition, breach of a
representation, warranty or covenant or failure to make required deliveries,
Contributor shall have the right, but not the obligation, in lieu of the
contribution of the Ownership Interests in the SPE which owns Stadium Gateway,
to contribute to the Venture cash in the amount of $57,600,000 in full
satisfaction of all of Contributor’s obligations under this Agreement. If cash
is contributed in lieu of the Ownership Interests, Investor and Contributor
shall revise the form of the Amended and Restated LLC Agreement (which is
attached as an Exhibit to the Master Contribution Agreement and is to be entered
into in connection with the Closing hereunder) to reflect such change in assets
contributed by Contributor, including (i) revisions to Section 3.1(c) of the
form of Amended and Restated LLC Agreement to reflect a special cash
distribution to Investor of $281,000,000, of which $186,000,000 will be
distributed to reimburse Investor for preformation capital expenditures under
Treasury Regulation Section 1.707-4(d), and (ii) appropriate revisions to
Exhibit F to the Amended and Restated LLC Agreement (Preformation Expenditure
Reimbursements by Project), as reasonably requested by Investor.
 
1.2Agreed Value . The total Agreed Value for the Property shall be
$80,000,000.00. The Agreed Value shall be allocated to Contributor under the
terms of the LLC Agreement as an “Agreed
 

2

--------------------------------------------------------------------------------





 
Value” as that term is defined in the LLC Agreement and shall be considered a
“Capital Contribution”, as that term is used in the LLC Agreement and allocated
to the Contributor as of the date of Closing.
 
1.3Contributor Remedies . In the event Investor breaches or defaults in its
obligations under this Agreement, such breach or default shall not have been
cured by Investor within ten (10) Business Days (as defined in the LLC
Agreement) after notice from Contributor, and Contributor is not in default
hereunder, Contributor shall have the right to terminate this Agreement and to
thereupon exercise any and all rights and remedies to which Macquarie Office II
LLC may be entitled under the Master Contribution Agreement. 
 
1.4Investor Remedies . Subject to the immediately following sentence, Investor’s
sole and exclusive remedies in the event Contributor breaches or defaults in its
obligations under this Agreement, and such breach or default shall not have been
cured by Contributor within ten (10) Business Days after notice from Investor,
and provided Investor shall not be in default hereunder, shall be to enforce
specific performance of Contributor’s obligation to close the transactions
provided for herein, or to terminate this Agreement (and in the event Investor
so elects to terminate this Agreement, Investor may exercise any and all rights
and remedies to which Maguire Properties, L.P. may be entitled under the Master
Contribution Agreement). The foregoing notwithstanding, if Contributor's default
or breach hereunder is the result of an intentional act or omission of
Contributor which makes (and was done with the intention to make or could
reasonably be expected to make) specific performance of this Agreement
impracticable or unavailable, each of the Venture and the Investor may assert
and seek judgment as to all other remedies available to it at law or in equity,
which remedies shall be cumulative. 
 
ARTICLE 2: INSPECTION
 
2.1Contributor’s Delivery of Specified Documents . To the extent such items are
presently in Contributor’s or its property manager’s possession or control,
Contributor has provided to Investor prior to the date hereof, access to the
information and documents set forth on Exhibit H attached hereto (the “Property
Information”) related to the SPE. The terms Rent Roll, Operating Statements,
Commission Schedule and Service Contracts are defined in Exhibit H. Contributor
shall have the continuing obligation during the pendency of this Agreement to
provide Investor with access to any document described above and coming into
Contributor's, SPE's or its property manager's possession or control or produced
by or for Contributor after the initial delivery of the Property Information.
 
2.2Due Diligence . Investor shall have until November 15, 2005 (the "Diligence
Expiration Date") in which to examine, inspect, and investigate the Property
and, in Investor’s sole and absolute judgment and discretion, to determine
whether the Property is satisfactory to Investor and to obtain appropriate
internal approval to proceed with this transaction. Investor may terminate this
Agreement pursuant to this Section 2.2 by giving notice of termination (the “Due
Diligence Termination Notice”) to Contributor on or before the Diligence
Expiration Date. This Agreement shall continue in full force and effect if
Investor does not timely give a Due Diligence Termination Notice. Upon such
termination all rights and obligations of the parties under this Agreement shall
terminate except pursuant to any provisions which by their terms survive a
termination of this Agreement.
 
2.3Access . Investor shall have reasonable access to the Property and all books
and records for the Property and the entities which own the Property that are in
Contributor’s, SPE’s or its property manager’s possession or control for the
purpose of conducting non-intrusive surveys, architectural, engineering, and
geotechnical and environmental inspections and tests, and any other inspections,
studies, or tests reasonably required by Investor and preapproved by Contributor
in it's reasonable discretion. Investor shall not create any liens on the
Property by virtue of its access to or entry on the Property and will indemnify,
defend, and hold Contributor harmless from all claims asserted against and any
loss,
 

3

--------------------------------------------------------------------------------





 
harm, damages, cost, or liability suffered by Contributor as a result of
Investor’s or its representatives or contractors entry onto or activities with
respect to the Property. If any inspection or test disturbs the Property,
Investor will restore the Property to its condition before any such inspection
or test. During the pendency of this Agreement, Investor and its agents,
employees, and representatives shall have a continuing right of reasonable
access to the Property and any office where the records of the Property are kept
for the purpose of examining and making copies of all books and records and
other materials relating to the Property in Contributor’s, SPE's or its property
manager’s possession or control, all at Investor's sole cost and expense.
Investor shall have the right to conduct a “walk-through” of the Real Property
before the Closing upon appropriate notice to Contributor, and if Contributor so
elects, accompanied by Contributor. In the course of its investigations, and
subject to Contributor’s reasonable oversight and prior consent, Investor may,
make inquiries to third parties, including, without limitation, tenants,
lenders, contractors, property managers, parties to Service Contracts and
municipal, local and other government officials and representatives.
 
2.4Tenant Estoppels . Contributor shall use commercially reasonable efforts to
secure and deliver to Investor, as Contributor receives same, by no later than
five (5) Business Days before the Closing, executed estoppel certificates from
the tenants of the Stadium Gateway Improvements in the form of either Exhibit I
attached hereto or the form, if any, permitted to be given by any tenant
pursuant to the terms of its Lease. Contributor shall provide Investor with
copies of the tenant estoppels for Investor’s review and comment before
delivering the tenant estoppels to tenants, and shall initially seek to have the
tenants sign the form of estoppel attached hereto as Exhibit I (supplemented to
reflect any tenant specific issues as may be commercially reasonable).
Investor’s obligation to close this transaction is subject to the condition
that, as of Closing (1) estoppel certificates from each of the Major Tenants
consistent with the Rent Roll and the representations of Contributor in Section
7.1 have been delivered to and are satisfactory to Investor in its reasonable
discretion, (2) estoppel certificates from tenants (including the Major Tenants)
comprising at least eighty percent (80%) of the total rentable square footage of
the Stadium Gateway Improvements consistent with the Rent Roll and the
representations of Contributor in Section 7.1 have been delivered to and are
satisfactory to Investor in its reasonable discretion, (3) the Leases to Major
Tenants shall be in full force and effect and no material default or claim by
landlord or tenant shall exist or have arisen under any Leases that was not
specifically disclosed in the Rent Roll included in the initial delivery of the
Property Information; and (4) no Major Tenant shall have initiated or had
initiated against it any insolvency, bankruptcy, receivership or other similar
proceeding.
 
“Major Tenants” means those Tenant's listed on Schedule 2.4 attached hereto.
 
If any tenant estoppel discloses any facts objectionable to Investor in its
reasonable discretion, Contributor shall not be required to correct the alleged
objectionable facts. If Contributor is unable, for any reason whatsoever, to
obtain sufficient tenant estoppels estoppels to satisfy the requirements of this
Section 2.4, Contributor shall be permitted to substitute therefor one or more
"owner estoppels" for not more than two (2) tenants; provided, however, that the
aggregate rentable square footage of the Stadium Gateway Improvements occupied
by tenants for whom an "owner estoppel" is delivered shall in no event exceed
22,000 square feet. Any such owner estoppel shall be executed by Contributor on
the same form and contain the same information and representations and
warranties that the tenant was required to provide, except that Contributor may
qualify the statements contained in such estoppel (other than statements of
objectively determinable facts) with "to its knowledge." Facts disclosed in any
estoppel received from a tenant may only be reasonably considered objectionable
by Investor for the purposes of determining their acceptability to Investor, if
the facts, if assumed to be true, would be materially inconsistent with any of
Contributor’s representations and warranties contained in any of this Agreement,
the Rent Roll, the Leases, or any exhibits attached hereto, or allege a material
default by the landlord.
 
 

4

--------------------------------------------------------------------------------





 
2.5Property Management Contracts; Employees . Concurrently with the Closing,
Contributor shall cause any property management and leasing agreements for the
Real Property to be terminated, and Venture shall cause the SPE to enter into a
new property management and leasing agreement with Maguire Properties, L.P. in
the form of Exhibit L attached hereto (the "Property Management and Leasing
Agreement"). It is acknowledged and agreed that Venture is not agreeing to
acquire or acquiring any employees of Contributor in connection with the
transactions contemplated by this Agreement. Both before and after Closing,
Contributor shall comply with, and indemnify Investor and the SPE against any
and all losses and damages incurred in connection with any violation of, any and
all laws, regulations, rules and orders applicable to employees of the SPE,
other than employees of the SPE who are hired by the SPE after Closing. 
 
2.6Intentionally Omitted . 
 
2.7Intentionally Omitted . 
 
(a) Intentionally Omitted.
 
(b) Intentionally Omitted.
 
(c) Intentionally Omitted.
 
(d) Intentionally Omitted.
 
2.8 CCRs . If the Real Property is subject to a declaration of covenants,
conditions and restrictions or similar instrument (“CCRs”) governing or
affecting the use, operation, parking, maintenance, management or improvement of
the Real Property, upon Investor’s request with respect to a particular CCR,
Contributor shall use commercially reasonable efforts to secure and deliver to
Investor prior to Closing an estoppel certificate ("CCR Estoppel"), in form and
substance reasonably satisfactory to Investor, from the declarant, association,
committee, agent and/or other person or entity having governing or approval
rights under such CCR.
 
ARTICLE 3: TITLE AND SURVEY REVIEW
 
3.1Delivery of Title Commitment and Survey . Contributor has caused to be
prepared and delivered to Venture prior to the date of this Agreement (or will
cause to be prepared and delivered to Venture promptly after the date hereof) a
current, effective commitment for title insurance for the Real Property (the
“Title Commitments”) issued by the Title Company, in the amount of the Agreed
Value, accompanied by complete and legible copies of all documents referred to
in the Title Commitments. Contributor has ordered or will order a duly licensed
surveyor to prepare an update of its existing survey of the Real Property (the
“Survey”), and will take such actions as are requested by Investor and as are
commercially reasonable in order that Venture may obtain an ALTA-ACSM survey of
the Real Property. Contributor will arrange for Uniform Commercial Code,
judgment, tax lien, and litigation searches in the name of Contributor, the SPE
and the Real Property (“UCC Searches”) and will deliver copies of the results
promptly upon receipt and in all events prior to Closing. The Title Commitment,
the documents referred to therein, the Survey and the UCC Searches are referred
to herein collectively as the “Title Documents.”
 
3.2Title Review and Cure . Prior to the Diligence Expiration Date, Investor
shall provide to Contributor and to the Title Company, Investor’s objections to
title matters shown in the Title Documents; provided, however, that if Investor
has not received any Title Document at least five (5) Business Days prior to the
Diligence Expiration Date, then with respect to such document (and such
additional matters in other Title Documents whose interpretation or
understanding materially rely on such
 

5

--------------------------------------------------------------------------------





 
delayed document) only, Investor shall have until five (5) Business Days after
its receipt of the delayed Title Document to object to title matters shown
therein or to such additional matters whose interpretation or understanding
materially relied thereon. Contributor will cooperate with Venture and Investor
in curing the objections Investor has to title to the Property, but Contributor
shall have no obligation to cure title objections except liens and security
interests of a definite or ascertainable monetary amount which may be removed by
the payment of money, which liens and security interests Contributor shall cause
to be released (or bonded over in a manner reasonably satisfactory to Investor)
at the Closing. Contributor agrees to remove exceptions or encumbrances to title
which arise after the effective date of the Title Commitment as a result of the
intentional acts or omissions of Contributor. If Contributor fails either to
provide for the removal of such exceptions or objections or to obtain
affirmative title insurance protection for such exceptions or objections
satisfactory to Investor in Investor’s reasonable discretion prior to Closing,
then, except as set forth in the second sentence of this Section 3.2,
Contributor shall have no liability to Venture or Investor on account of such
failure and Investor may elect to terminate this Agreement by delivering written
notice to Contributor prior to Closing. Upon delivery of such termination notice
by Investor, this Agreement shall automatically terminate, the parties shall be
released from all further obligations under this Agreement except pursuant to
any provisions which by their terms survive a termination of this Agreement. If
after the effective date of the Title Commitment the Title Company revises the
Title Commitment, or the surveyor revises the Survey, to add or modify
exceptions, or to add or modify the conditions to obtaining any endorsement
requested by Investor, then Investor may terminate this Agreement if provision
for their removal or modification reasonably satisfactory to Investor is not
made. Investor shall have been deemed to have approved any title exception that
Contributor is not obligated to remove (it being understood and agreed that
Contributor shall be obligated to remove or bond over, to Investor’s reasonable
satisfaction, all liens and security interests of a definite or ascertainable
monetary amount which may be removed by the payment of money) and to which
either Investor did not object as provided above, or to which Investor did
object, but with respect to which Investor did not terminate this Agreement.
 
3.3Delivery of Title Policy at Closing . As a condition to each of Venture’s and
Investor’s obligation to close, the Title Company shall deliver to Venture at
Closing for the Real Property and the Stadium Gateway Improvements thereon, an
ALTA Owner’s Policy of title insurance issued by the Title Company as of the
date and time of the Closing, in the amount of the Agreed Value, containing
coverage substantially equivalent to or better than the coverage currently
available to the SPE under their existing title insurance policies, insuring the
SPE as owner of fee simple title to the applicable Real Property, and subject
only to the Permitted Exceptions, and providing the Venture's Endorsements (the
“Title Policy”). “Permitted Exceptions” means the permitted exceptions set forth
on Exhibit K to this Agreement; real estate taxes and assessments not yet
delinquent; tenants in possession as tenants only under the Leases without any
option to purchase or acquire an interest in the Real Property; and any other
encumbrance affecting the Real Property for which Contributor or SPE delivers to
Title Company at or prior to Closing, proper instruments in recordable from
canceling such encumbrance, together with funds to pay the cost of recording and
canceling the same, and which encumbrance is omitted from the Title Policy.
“Venture’s Endorsements” shall mean, to the extent such endorsements are
available from the Title Company and generally available under the laws of the
state in which the Real Property is located: (1) non-imputation; (2) Fairway;
(3) all endorsements contained in SPE’s existing title policy; and (4) such
other endorsements as Investor may reasonably require based on its review of the
Title Commitments and Surveys, but only with respect to title exceptions not
taken on the SPE’s existing title policies. Contributor shall execute at Closing
an ALTA Statement (Owner’s Affidavit) and any other documents, undertakings or
agreements reasonably and customarily required by the Title Company to issue the
Title Policy in accordance with the provisions of this Agreement. Contributor
shall provide Title Company with a “gap undertaking” to enable the Title Company
to issue the Title Policy in the form required without exception for any item
recorded between the last date of title approved by Investor and the date of
Closing.
 
 

6

--------------------------------------------------------------------------------





 
3.4Title and Survey Costs . Contributor shall pay for the cost of the Survey,
including any revisions necessary to make the Surveys conform to the
requirements of this Agreement, the premium for the Title Policies as if the
same had been issued with standard coverage and not extended coverage, and the
cost of the UCC Searches. Venture shall pay for the cost of the premium for the
extended coverage provided by the Title Policies and for Venture’s Endorsements.
 
ARTICLE 4: OPERATIONS AND RISK OF LOSS
 
4.1Ongoing Operations . During the pendency of this Agreement, Contributor
covenants it shall use commercially reasonable efforts to do or cause the
following to be done; provided, however, that except with respect to the matters
described in Sections 4.1(b), 4.1(d) and 4.1(i), any failure of Contributor to
do or cause any of the same shall not be a breach of or default under this
Agreement; provided further, however, that all shall be a condition precedent to
Investor's obligations hereunder as provided in Section 5.2:
 
(a) Preservation of Business. Contributor shall cause the Property to be
operated only in the ordinary and usual course of business and consistent with
past practice, shall maintain current staffing levels, shall preserve intact the
Property (ordinary wear and tear and casualty covered by insurance excepted),
preserve the good will and advantageous relationships of Contributor with
tenants, customers, suppliers, independent contractors, employees and other
persons or entities material to the operation of its business, shall perform in
all material respects its obligations under Leases and other agreements
affecting the Property and shall not knowingly take or omit to take any action
which would cause any of the representations or warranties of Contributor
contained herein to become inaccurate in any material respect or any of the
covenants of Contributor to be breached.
 
(b) Maintenance of Insurance. Contributor shall cause the SPE to continue to
carry its existing insurance with respect to the SPE Property through the
Closing Date, and shall not allow any breach, default, termination or
cancellation of such insurance policies or agreements to occur or exist.
 
(c) New Contracts. Without Investor’s prior written consent in each instance,
which will not be unreasonably withheld, Contributor will not enter into or
amend, terminate, waive any default under, or grant concessions regarding any
contract or agreement that will be an obligation affecting the Property or
binding on the Venture after the Closing, except in the ordinary course of
business.
 
(d) Listing and Other Offers. Contributor will not list the Property with any
broker or otherwise solicit or make or accept any offers to sell the Property,
engage in any discussions or negotiations with any third party with respect to
the sale or other disposition of any of the Property, or enter into any
contracts or agreements (whether binding or not) regarding any disposition of
any of the Property.
 
(e) Leasing Arrangements. Contributor will not amend, terminate, waive any
default under, grant concessions regarding, incur any obligation for leasing
commissions in connection with, or enter into, any Major Lease, without
Investor’s prior written consent in each instance, which will not be
unreasonably withheld.
 
(f) Removal and Replacement of Personal Property. Contributor will not remove
any Personal Property unless it is replaced with a comparable item of equal
quality and quantity as existed as of the time of such removal, or is obsolete
and no comparable item is reasonably necessary.
 
 

7

--------------------------------------------------------------------------------





 
(g) Maintenance of Permits. Contributor shall maintain in existence all
licenses, permits and approvals, if any, in its name necessary or reasonably
appropriate to the ownership, operation or improvement of the Property.
 
(h) Permits and Encumbrances. Contributor shall not: encumber the Property or
create or modify any exceptions to title to the Property; initiate or consent to
any action with respect to zoning or other Property entitlements or permits; or,
except in the ordinary course of business, transfer, modify or otherwise dispose
of any Intangible Property that is to be assigned hereunder.
 
(i) Actions by SPE. Without limiting the generality of the foregoing, and except
as otherwise expressly permitted by this Agreement, prior to the Closing,
without the prior written consent of the Investor (which consent may be withheld
in Investor’s sole and absolute discretion), the Contributor shall not permit
the SPE to:
 
(i) amend or modify its limited liability company agreement;
 
(ii) issue, sell, pledge or dispose of, grant or otherwise create, or agree to
issue, sell, pledge or dispose of, grant or otherwise create any membership
interests or partnership interests, or any debt or any securities convertible
into or exchangeable for membership or partnership interests in such entities;
 
(iii) purchase, redeem or otherwise acquire or retire, or offer to purchase,
redeem or otherwise acquire or retire, any membership interests or partnership
interests in such entities (including any options with respect to their
respective membership interests and partnership interests and any security
convertible or exchangeable into their respective membership interests or
partnership interests);
 
(iv) incur, or become contingently liable with respect to, any new or additional
indebtedness or guarantee any indebtedness or issue any debt securities, other
than in the ordinary course of business and which does not materially impact or
adversely affect the SPE or its ability to consummate the transaction described
herein;
 
(v) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
limited liability company, association or other business entity;
 
(vi) mortgage or otherwise encumber or subject to any new or additional lien
(other than annual tax liens) any of its properties or assets;
 
(vii) acquiesce in or admit liability with respect to any claim against it, or,
except in the ordinary course of business, waive, surrender or compromise any
claim it possesses;
 
(viii) commence or allow to be commenced on their behalf any action, suit or
proceeding affecting them or with respect to all or any portion of any Property
or Real Property, except in the ordinary course of business; or
 
(ix) authorize any of, or commit or agree to take any of, the foregoing actions.
 
With respect to the matters described in Sections 4.1(b), 4.1(d) and 4.1(i)
only, the foregoing covenant shall survive the Closing.
 
 

8

--------------------------------------------------------------------------------





 
4.2Operating Expenses . Excluding operating expenses that tenants are obligated
to pay directly and any work not contracted for by Contributor, Contributor
shall cause the SPE to pay all accrued operating expenses of the Real Property
for the period prior to the Closing as the same become due whether or not
payable prior to the Closing, and all valid bills rendered by contractors,
laborers and materialmen performing work upon or furnishing materials to the
Property for the period prior to the Closing as the same become due, whether or
not payable prior to the Closing. Without duplicating Article 6, Contributor
shall be entitled to a credit pursuant to Article 6 on account of any expenses
that it has paid prior to the Closing that relate to the period of time after
the Closing and Venture shall be entitled to a credit pursuant to Article 6 on
account of any expenses that it is obligated to pay after the Closing that
relate to the period of time prior to the Closing.
 
4.3Damage . All risk of loss with respect to the Property shall remain with
Contributor until the Closing, when full risk of loss with respect to the
Property shall pass to Venture. Contributor shall promptly give Investor written
notice of any damage to the Property in excess of $50,000, describing such
damage, whether such damage is covered by insurance and the estimated cost of
repairing such damage. If such damage is not material, then (1) Contributor
shall, to the extent possible, begin repairs prior to the Closing out of any
insurance proceeds received by Contributor for the damage, (2) at Closing
Venture shall receive all insurance proceeds not applied to the repair of any
such Property prior to the Closing (including rent loss insurance applicable to
any period from and after the Closing) due to Contributor for the damage, (3)
any uninsured damage or deductible (including rent abatement not covered by rent
loss insurance), as reasonably agreed upon by Investor and Contributor, shall be
credited to Venture at Closing, and (4) Venture shall assume the responsibility
for the repair after the Closing. If such damage is material, Investor may elect
by notice to Contributor given within fourteen (14) days after Investor is
notified of such damage (and the Closing shall be extended, if necessary, to
give Investor such fourteen (14) day period to respond to such notice) to (i)
proceed in the same manner as in the case of damage that is not material or (ii)
terminate this Agreement in its entirety subject to any provisions which by
their terms expressly survive such termination. Damage shall be deemed material
if the cost to repair the damage to the Stadium Gateway Improvements exceeds
Five Percent (5%) of the Agreed Value for such Stadium Gateway Improvement.
 
4.4Condemnation . Contributor shall promptly give Investor notice of any eminent
domain proceedings that it learns are contemplated, threatened or instituted
with respect to the Real Property. By notice to Contributor given within
fourteen (14) days after Investor receives notice of proceedings in eminent
domain that are contemplated, threatened or instituted by any body having the
power of eminent domain with respect to the Property, and if necessary the
Closing Date shall be extended to give Investor the full 14 day period to make
such election, Investor may terminate this Agreement if it reasonably concludes
that such matter is likely to substantially and adversely affect the economic
value, use or operation of any of the Stadium Gateway Improvements, or proceed
under this Agreement, in which latter event Contributor shall, at the Closing,
assign to Venture its entire right, title and interest in and to any
condemnation award, and Investor shall have the sole right during the pendency
of this Agreement to negotiate and otherwise deal with the condemning authority
in respect of such matter.
 
ARTICLE 5: CLOSING
 
5.1Closing and Escrow . The consummation of the transaction contemplated herein
(“Closing”) shall occur not later then ten (10) Business Days after the
satisfaction of all conditions precedent to Closing (“Closing Date”) at the Los
Angeles offices of Skadden, Arps, Slate, Meagher & Flom, LLP with the assistance
of First American Title Insurance Company, 30 North LaSalle Street, Chicago,
Illinois 60602, Attention: Mary Lou Kennedy, Senior National Counsel,
312-917-7202; Email: mkennedy@firstam.com (the “Title Company”). Funds shall be
deposited into and held by Title Company in a closing escrow account with a bank
satisfactory to Investor and Contributor. Upon
 

9

--------------------------------------------------------------------------------





 
satisfaction or completion of all closing conditions and deliveries, the parties
shall direct the Title Company to immediately record and assist with delivering
the closing documents to the appropriate parties and making disbursements
according to the closing statements executed by Contributor, Venture and
Investor. The Title Company shall agree in writing with Contributor, Venture and
Investor that release of funds to the Contributor shall irrevocably commit it to
issue the Title Policies in accordance with this Agreement. Provided such
supplemental escrow instructions are not in conflict with this Agreement as it
may be amended in writing from time to time, Contributor, Venture and Investor
agree to execute such supplemental escrow instructions as may be appropriate to
enable Title Company to comply with the terms of this Agreement.
 
5.2Conditions to the Parties’ Obligations to Close . In addition to all other
conditions set forth herein, the obligation of Contributor, on the one hand, and
Investor, on the other hand, to consummate, and the obligation of the Venture to
consummate, the transactions contemplated hereunder shall be contingent upon the
following:
 
(a) Completion by Macquarie Office Trust, an Australian listed property trust,
of a underwritten equity offering in Australia in an amount not less than A.U.
$250,000,000 for the purpose of raising funds to consummate the transactions
contemplated by this Agreement and the Master Contribution Agreement;
 
(b) The other party’s representations and warranties contained herein shall be
true and correct in as of the date of this Agreement and the Closing, subject to
any update to any party's representations and warranties pursuant to this
Agreement, provided such update shall not disclose any new facts that are
material and adverse in relation to the applicable original representation and
warranty;
 
(c) As of the Closing, the other party shall have performed its obligations
hereunder and all deliveries to be made by the other party at Closing have been
tendered;
 
(d) [Intentionally Omitted]
 
(e) As a condition to each of Venture’s and Investor's obligation to close,
Sections 2.4, 2.5, and 3.3 shall have been fully complied with;
 
(f) [Intentionally Omitted]
 
(g) There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, pending or
threatened against the other party that would materially and adversely affect
the operation or value of the SPE, the Property or the other party’s ability to
perform its obligations under this Agreement;
 
(h) As a condition to each of Venture’s and Investor's obligation to close, the
physical condition of the Property shall be substantially the same on the
Closing Date as on the date of this Agreement, reasonable wear and tear
excepted, unless the alteration of said physical condition is the result of a
casualty loss or proceeding in eminent domain, in which case the provisions of
Sections 4.3 and 4.4 shall govern;
 
(i) There shall exist no pending or threatened action, suit or proceeding with
respect to the other party or SPE before or by any court or administrative
agency which seeks to restrain or prohibit, or to obtain damages or a discovery
order with respect to, this Agreement or the consummation of the transactions
contemplated hereby;
 
 

10

--------------------------------------------------------------------------------





 
(j) [Intentionally Omitted]
 
(k) As of Closing, Contributor, on behalf of Venture, shall have obtained new
non-recourse (except for customary non-recourse carveouts which, if required,
shall be guaranteed by Venture) debt financing for Stadium Gateway in an amount
that will yield net proceeds to the Venture of at least $52,000,000 (or such
lesser amount as Investor may accept) on terms reasonably satisfactory to
Investor. Said loan shall be secured by a new first mortgage or trust deed on
Stadium Gateway. As of the Closing, all conditions precedent to the closing of
such loan shall have been satisfied such that said loan may be closed and funded
immediately following the Closing hereunder. All debt arrangement fees payable
to third parties, all points or other fees charged by any lender, and all costs
and expenses incurred in connection with said loan (including, without
limitation, recording costs and expenses relating to the recordation of any
mortgage, attorneys’ fees incurred by any lender, any title insurance premiums
or costs for endorsements required by any lender, and any other costs and
expenses relating to said loan) shall be paid by Contributor.
 
(l) Each other condition set forth in this Agreement to such party’s obligation
to close is satisfied by the applicable date;
 
(m) As a condition to Investor’s obligation to close, there shall be no written
notice issued after the date hereof of any material violation or alleged
material violation of any law, rule, regulation or Code, including building
code, with respect to the Property or the SPE, which has not been corrected to
the satisfaction of the issuer of the notice;
 
(n) As a condition to each of Venture’s and Investor’s obligation to close, at
Closing the SPE shall not be in default under any material agreement, and
Contributor shall not be in default under any material agreement to be assigned
to, or obligation to be assumed by, Venture under this Agreement.
 
(o) [Intentionally Omitted.]
 
(p) [Intentionally Omitted.]
 
(q) [Intentionally Omitted.]
 
(r) [Intentionally Omitted]
 
(s) [Intentionally Omitted]
 
(t) [Intentionally Omitted]
 
So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the date that is six (6) months after the date of this Agreement, such party
may, in its sole discretion, (i) terminate this Agreement by delivering written
notice to the other parties (provided, however, that any such termination notice
shall not become effective unless the Closing shall not have occurred prior to
the end of the extension period described in clause (ii) immediately following,
but only if any other party entitled to do so has delivered a notice of
extension as described in such clause (ii) within five (5) business days of
receiving a termination notice as provided in this clause (i)), (ii) extend the
time available for the satisfaction of such condition by up to a total of thirty
(30) days provided such party in good faith believes that such condition will be
satisfied during the time of such extension; or (iii) elect to close,
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived any such condition (except for a breach by
Contributor of its covenants in Section 4.1(b), 4.1(d) and 4.1(i), in which case
the Closing shall
 

11

--------------------------------------------------------------------------------





 
not relieve Contributor from any liability it would otherwise have hereunder).
If such party elects to proceed pursuant to clause (ii) above, and such
condition remains unsatisfied after the end of such extension period, then, (x)
such party may elect to proceed pursuant to either clause (i) or (iii) above, or
(y) if any other party had previously given a termination notice pursuant to
clause (i) above, this Agreement shall thereupon terminate.
 
Contributor, Venture and Investor acknowledge and agree that: (i) the Closing
under this Agreement is subject to, conditioned upon, and shall take place
substantially concurrently with, the closing contemplated by: (A) that certain
purchase and sale agreement dated of even date herewith between Investor and
Contributor, relating to the sale of the ownership interests in Maguire/Cerritos
I, LLC (the “Cerritos P&S”); (B) that certain contribution agreement between
Contributor and Venture dated of even date herewith relating to the ownership
interests in Maguire/Cerritos I, LLC (the “Cerritos Contribution Agreement); and
(C) that certain Contribution and Investment Agreement dated of even date
herewith among Investor, Venture and Contributor and relating to ownership
interests in four (4) different limited liability companies (the “Master
Contribution Agreement” and, collectively with the Cerritos P&S and the Cerritos
Contribution Agreement, the “Additional Agreements”); and (ii) any default by
(u) Macquarie Office II LLC under the Cerritos P&S shall be a default by
Contributor under this Agreement; (v) Maguire Properties, L.P. under the
Cerritos P&S shall be a default by Investor under this Agreement; (w) Maguire
Macquarie Office LLC under the Cerritos Contribution Agreement shall be a
default by Investor under this Agreement; (x) Maguire Macquarie Office, LLC
under the Cerritos Contribution Agreement shall be a default by Venture under
this Agreement; (y) Macquarie Office II LLC under the Master Contribution
Agreement shall be a default by Contributor under this Agreement; and (z)
Maguire Properties, L.P. under the Master Contribution Agreement shall be a
default by Investor under this Agreement.
 
5.3Contributor’s Deliveries . Prior to the Closing, and as additional conditions
to the obligations of Venture and Investor hereunder, Contributor shall deliver
the following:
 
(a) Assignment of Ownership Interests. An Assignment of Ownership Interests in
the form attached hereto as Exhibit X (an “Assignment”) executed by Contributor
with respect to the SPE, absolutely and unconditionally assigning, contributing,
transferring, conveying and delivering to Venture good, indefeasible title to
and ownership of one hundred percent (100%) of the Ownership Interests in the
SPE free and clear of all security interests, liens, charges and encumbrances.
 
(b) Intentionally Omitted.
 
(c) Intentionally Omitted.
 
(d) Certificate. A certificate from Contributor that each of the representations
and warranties contained in Section 7.1 hereof are true and correct as of the
Closing. Notwithstanding the foregoing, such certificate shall (i) contain (x)
an updated Rent Roll and (y) an updated list of the Leases and Service
Contracts, each of which Contributor shall certify to be materially true and
correct as of Closing, and (ii) be updated as necessary to reflect facts which
have changed since the date of this Agreement; however, no such update shall
relieve Contributor from any liability (which shall survive the Closing) with
respect to any breach of the covenants in Sections 4.1(b), 4.1(d) and 4.1(i).
 
(e) Intentionally Omitted.
 
(f) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
 

12

--------------------------------------------------------------------------------





 
(g) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit providing
that Contributor is not a "foreign person" within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”), executed by
Contributor. If Contributor fails to provide the necessary affidavit and/or
documentation of exemption on the Closing, Venture may proceed in accordance
with the withholding provisions in such Act;
 
(h) Tenant Estoppels. Estoppel certificates satisfying the conditions in Section
2.4 ;
 
(i) Intentionally Omitted.
 
(j) Termination of Property Management and Leasing Agreements. Terminations of
any existing property management and leasing agreements;
 
(k) Lien Waiver. If applicable under local law, a waiver of any lien rights by
the company managing the Property for Contributor immediately prior to the time
of Closing;
 
(l) CCRs. Any CCR Estoppels obtained by Contributor;
 
(m) Authority. Evidence of the existence, formation and authority of Contributor
and SPE and of the authority of the persons executing documents on behalf of
Contributor and the SPE, an ALTA statement, and any other customary documents,
undertakings, affidavits or agreements required by the Title Company, all in
form reasonably satisfactory to the Title Company;
 
(n) Intentionally Omitted.
 
(o) Intentionally Omitted.
 
(p) Reliance Letters. Reliance letters addressed to and for the benefit of the
SPE and Venture from the issuers and preparers of all Reports (as defined in
Exhibit H) which are not by their terms already addressed to and allowed to be
relied upon by the SPE;
 
(q) Intentionally Omitted.
 
(r) Intentionally Omitted.
 
(s) Intentionally Omitted.
 
(t) Property Management and Leasing Agreement. A counterpart signature page to
the Property Management and Leasing Agreement executed by Contributor and in the
form attached hereto as Exhibit L;
 
(u) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Contributor hereunder.
 
5.4Investor’s Deliveries . Prior to the Closing, and as additional conditions to
the obligations of Venture and Contributor hereunder, Investor shall deliver the
following:
 
(a) Intentionally Omitted.
 
(b) Intentionally Omitted.
 
 

13

--------------------------------------------------------------------------------





 
(c) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
(d) Certificate. A certificate from Investor that each of the representations
and warranties contained in Section 7.2 hereof is true and correct as of the
Closing;
 
(e) Authority. Evidence of the existence, formation and authority of Investor
and of the authority of the persons executing documents on behalf of Investor,
and any other customary documents, undertakings, affidavits or agreements
required by the Title Company, all in form reasonably satisfactory to the Title
Company;
 
(f) Intentionally Omitted.
 
(g) Intentionally Omitted.
 
(h) Intentionally Omitted.
 
(i) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Investor hereunder.
 
5.5Venture’s Deliveries . Prior to the Closing, and as additional conditions to
the obligations of Contributor and Investor hereunder, Venture shall deliver the
following:
 
(a) Assignment of Ownership Interests. A counterpart signature page to each of
the Assignments executed by Venture.
 
(b) Amended Operating Agreements. With respect to the SPE, an amendment to the
limited liability company agreement of the SPE providing for a change in the
sole member thereof from Contributor to Venture.
 
(c) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
(d) Intentionally Omitted.
 
(e) Property Management and Leasing Agreement. A counterpart signature page to
the Property Management and Leasing Agreement executed by Venture and in the
form attached hereto as Exhibit L; and
 
(f) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Venture hereunder.
 
5.6Closing Statements/Escrow Fees; Contributions to Venture . Contributor,
Venture and Investor shall deposit with the Title Company executed closing
statements consistent with this Agreement in the form required by the Title
Company. The Title Company’s escrow fee, closing charges, and any cancellation
fee shall be paid by Venture, and Venture shall pay the cost of all due
diligence expenses of Venture and Investor as well as real estate closing costs
customarily borne by a purchaser of real estate. If Contributor, Venture and
Investor cannot agree on the closing statement to be deposited as aforesaid
because of a dispute over the prorations and adjustments set forth therein, the
Closing nevertheless shall occur, and the amount in dispute shall be paid out
upon the agreement of the parties or pursuant to court order upon resolution or
other final determination of the dispute. In the event that the closing
statements
 

14

--------------------------------------------------------------------------------





 
indicate that there is a net amount due from Venture (whether as a result of
Prorations or adjustments, or as a result of fees or expenses payable to third
parties by Venture pursuant to the terms hereof), at Closing Investor shall
contribute to Venture 20% and Contributor shall contribute to Venture 80% of
such net amount due.
 
5.7Sales, Transfer, and Documentary Taxes . If and to the extent required by the
applicable law or governmental agency, Contributor shall pay all state or local
transfer, deed, sales or similar taxes and fees customarily paid by a seller in
connection with this transaction under applicable state or local law and Venture
shall pay all state or local transfer, deed, sales or similar taxes and fees
customarily paid by a buyer in connection with this transaction under applicable
state or local law.
 
5.8Possession . At the time of Closing, Contributor shall convey and assign to
Venture the Ownership Interests in the SPE, subject only to the Permitted
Exceptions.
 
5.9Delivery of Books and Records . At the Closing, except to the extent
maintained by the SPE, Contributor shall deliver to the offices of Venture’s
property manager: the original Leases and Service Contracts; copies or originals
of all books and records of account, contracts, copies of correspondence with
tenants and suppliers, receipts for deposits, unpaid bills and other papers or
documents which pertain to the Property; all permits and warranties; all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property; and, if in Contributor’s or its property manager’s
possession or control, the original “as-built” plans and specification; all
other available plans and specifications and all operation manuals. Contributor
shall cooperate with Venture after Closing to transfer to Venture any such
information stored electronically.
 
5.10Management and Leasing Agreement . At the Closing, existing property
management and leasing agreements shall have been terminated and the Property
Management and Leasing Agreement executed and delivered.
 
5.11Intentionally Omitted . 
 
5.12Intentionally Omitted .
 
5.13Parking Agreements . At Closing, Contributor shall assign to the Venture all
its agreements relating to parking that do not otherwise run to and for the
benefit of and are enforceable directly by the SPE.
 
5.14Intentionally Omitted. 
 
5.15Intentionally Omitted.  
 
5.16Intentionally Omitted.  
 
ARTICLE 6: PRORATIONS AND ADJUSTMENTS
 
6.1Prorations . Not less than ten (10) Business Days prior to Closing,
Contributor shall provide to Investor such information and verification
reasonably necessary to support the prorations and adjustments under this
Article 6. The items in subparagraphs (a) through (e) of this Section 6.1 shall
be prorated between Contributor and Venture, based on the actual number of days
in the applicable period, as of the close of the day immediately preceding the
Closing, the Closing being a day of income and expense to Venture: 
 
 

15

--------------------------------------------------------------------------------





 
(a) Intentionally Omitted.
 
(b) Taxes and Assessments. Contributor shall receive a credit for any real
estate taxes and assessments (including, without limitation, any assessments
imposed by private covenant) paid by it to the extent such payment is applicable
to any period after the Closing, even if such taxes and assessments were not yet
due and payable. Venture shall receive a credit for any accrued but unpaid real
estate taxes and assessments (including, without limitation, any assessments
imposed by private covenant) applicable to any period before the Closing, even
if such taxes and assessments are not yet due and payable, and Venture shall
thereupon become responsible to pay such unpaid real estate taxes and
assessments. If the amount of any such taxes have not been determined as of
Closing, such credit shall be based on 102% of the most recent ascertainable
taxes (with an adjustment to be effected by payment from Contributor to Venture
or by Venture to Contributor upon the final determination of such amount);
provided, however, that if the Real Property has not been assessed on a
completed basis but will be for the current year or other applicable period, the
parties shall estimate such proration based upon an assessed value equal to the
Agreed Value. Such taxes shall be reprorated upon issuance of the final tax
bill. Venture shall receive a credit for any unpaid special assessments which
have been levied or charged against the Real Property prior to the Closing,
whether or not then due and payable. Any attorneys' fees incurred by either
Contributor or Venture in connection with the reduction of real estate taxes
benefiting each of Contributor’s and Venture’s period of ownership,
respectively, also shall be prorated.
 
(c) Collected Rent. Venture shall receive a credit for any rent and other income
(and any applicable state or local tax on rent) under Leases collected by
Contributor before Closing that applies to any period after Closing. Uncollected
rent and other uncollected income shall not be prorated at Closing. After
Closing, Venture shall apply all rent and income collected by Venture from a
tenant first to such tenant’s monthly rental for the current month and then to
arrearages in the reverse order in which they were due, remitting to
Contributor, after deducting collection costs, any rent properly allocable to
Contributor’s period of ownership. Venture shall bill and attempt to collect
such rent arrearages in the ordinary course of business, but shall not be
obligated to engage a collection agency or take legal action to collect any rent
arrearages. Contributor shall not have the right to seek collection from any
Major Tenants of any rents or other income applicable to any period before the
Closing. Contributor shall not have the right to seek collection from any other
tenants of any rents or other income applicable to any period before the Closing
unless and until Venture’s aforesaid attempts to collect such amounts have been
unsuccessful, such amounts have been past due for more than 180 days,
Contributor provides at least ten (10) Business Days prior written notice to and
approval (not to be unreasonably withheld) by Venture of its intended collection
notices and copies of all communications it intends to send to such tenant, and
obtains Venture’s prior written consent (not to be unreasonably withheld) to any
proposed legal action. In no event shall Contributor have any right to commence
or take any action which would affect in any manner the Lease or any tenant’s
right to possession of any portion of the Property or be in the form of any
eviction, forcible entry and detainer or other similar action. Any rent or other
income received by Contributor or Venture after Closing which are owed to the
other shall be held in trust and remitted to the other promptly after receipt.
 
(d) Operating Expense Pass-throughs. Taxes, insurance, utilities, maintenance
and other operating costs and expenses incurred by Contributor or SPE in
connection with the ownership, operation, maintenance and management of the
Property (collectively, Operating Expenses") shall be prorated as of the
Closing. Contributor or the SPE, as landlord under the Leases, are currently
collecting from tenants under the Leases additional rent to cover certain
Operating Expenses (collectively, "Operating Expense Pass-throughs"). If
Contributor or the SPE collected estimated prepayments of Operating Expense
Pass-throughs in excess of any tenant’s actual share of such expenses, then if
the excess can be determined by the Closing, Venture shall receive a credit for
the excess or, if the excess cannot be determined at Closing, Venture shall
receive a credit based upon an estimate, and the parties shall make an adjusting
payment
 

16

--------------------------------------------------------------------------------





 
between them when the correct amount can be determined. In either event, Venture
shall be responsible for crediting or repaying those amounts to the appropriate
tenants. If Contributor or the SPE collected estimated prepayments of Operating
Expense Pass-throughs attributable to any period after Closing, Contributor
shall pay or credit any such amounts to Venture at Closing.
 
(e) Service Contracts. Contributor or Venture, as the case may be, shall receive
a credit for regular charges under Service Contracts pursuant to this Agreement
paid and applicable to Venture’s period of ownership of the Ownership Interests
or payable and applicable to Contributor’s period of ownership of the Ownership
Interests, respectively.
 
(f) Utilities. Contributor shall attempt to cause the meters, if any, for
utilities to be read the day on which the Closing occurs and to pay the bills
rendered on the basis of such readings. If any such meter reading for any
utility is not available, then adjustment therefor shall be made on the basis of
the most recently issued bills therefor which are based on meter readings no
earlier than 30 days before the Closing; and such adjustment shall be reprorated
when the next utility bills are received.
 
(g) Proration of other Items. Any other items of income and expense pertaining
to the Property and which are customarily prorated between buyers and sellers of
real property shall be prorated between the parties.
 
(h) Payments between Parties. Except as otherwise set forth in Section 6.2, to
the extent prorations cannot reasonably be determined as of the Closing, such
prorations shall be determined as promptly thereafter as reasonably possible,
and prompt payments shall thereupon be made between the parties as appropriate.
 
6.2Tenant Reconciliation and Post-Closing Adjustments . On or before May 1 of
the year following the year in which the Closing occurs, Contributor shall
prepare and present to Venture a final calculation of: (i) Operating Expense
Pass-throughs; and (ii) the revenues and expenses described in Section 6.1, each
for Contributor’s period of ownership of the Ownership Interests. Such final
calculation shall include a general ledger pertaining to the portion of the year
under Contributor’s ownership along with supporting documentation of tenant’s
calculations and base year determinations (if applicable). Venture shall have
thirty (30) days from receipt, to review said calculations of Operating Expense
Pass-throughs and revenues and expenses described in Section 6.1. If Contributor
or the SPE collected payments of Operating Expense Pass-throughs in excess of
any tenant’s share of such expenses, Venture shall receive a credit for the
excess and shall be responsible for crediting or repaying those amounts to the
appropriate tenants. If Contributor or the SPE under-collected payments of
Operating Expense Pass-throughs for any tenant’s share of such expenses, an
adjustment will be made between the parties after year-end billing, but subject
to receipt of said sums from said tenants. Venture shall attempt to collect such
sums in accordance with Section 6.1(c), but Contributor shall have no right to
collect such amounts from any current tenant. And if the final calculation of
the revenues and expenses described in Section 6.1 is determined to have been
inaccurate, either Contributor or Venture, as the case may be, shall make an
appropriate payment to the other to remedy such inaccuracy.
 
6.3Leasing Commissions . Contributor represents and warrants to each of Venture
and Investor that all leasing commissions due to leasing or other agents for the
current remaining term of each Lease (determined without regard to any
unexercised termination or cancellation right and not taking into account any
unexercised extension options) have been paid in full. At Closing, Venture shall
assume leasing commissions which may become due to cooperating brokers as a
result of the renewal or expansion of any Lease as a result of the exercise of
such right after the Date of this Agreement or any new Leases approved by
Investor after the date hereof. Contributor represents and warrants to Investor
that to Contributor’s knowledge, none of the leasing commissions due or to
become due on the renewal or
 

17

--------------------------------------------------------------------------------





 
expansion of any lease under commission agreements existing as of the date
hereof contain above-market leasing commissions.
 
6.4Tenant Improvements and Allowances . Tenant improvement expenses (including
all hard and soft construction costs, whether payable to the contractor or the
tenant), tenant allowances, rent abatement, moving expenses and other
out-of-pocket costs directly related to the foregoing which are the obligation
of the landlord under Leases shall be allocated between the parties according to
whether such obligations arise in connection with (1) Leases executed as of the
date of this Agreement other than with respect to renewal or expansion rights
under such Leases properly exercised after the date of this Agreement
(collectively, “Existing TI Obligations”), or (2) Leases or amendments entered
into during the pendency of this Agreement and approved by Investor pursuant to
Section 4.1(e) and renewals or expansion rights properly exercised after the
date of this Agreement (“New TI Obligations”):
 
(a) Existing TI Obligations. If, by Closing, Contributor has not completed and
paid in full Existing TI Obligations, then Contributor shall retain the
obligation to complete and pay for (and all liability with respect to) such
Existing TI Obligations to the extent the SPE does not have sufficient
designated reserves or escrowed funds to pay the same. The obligations in this
Section 6.1(a) shall survive the Closing.
 
(b) New TI Obligations. At Closing, Venture shall reimburse Contributor for the
cost for New TI Obligations properly performed and paid for by Contributor if
the related Lease or Lease amendment or such obligations were expressly approved
in writing by Investor, and Venture shall assume the obligation to perform and
pay for such New TI Obligations.
 
(c) Change Orders. Contributor shall not agree to any material change orders or
additions to tenant improvements or changes in the scope of work or
specifications with respect to New TI Obligations without Investor’s prior
written approval.
 
(d) Evidence of Payment. At Closing, Contributor shall provide any reasonable
indemnity or other assurance to enable the Title Company to insure against any
claims against the Property arising from work performed before the Closing. If
such coverage is not available, Contributor shall indemnify, defend and hold
Venture harmless with respect to any and all such claims.
 
(e) Assignment of Construction-Related Contracts. If Venture is responsible for
completing tenant improvements pursuant to the foregoing provisions, at Closing
Contributor shall assign to the SPE all its contracts (including, without
limitation, contracts with contractors, architects and/or consultants) related
to such construction of tenant improvements, pursuant to an assignment
instrument in form and substance acceptable to Investor, and Contributor further
shall cause to be delivered to Venture at Closing written consents and
acknowledgments of such other parties to such contracts consenting to such
assignment and otherwise in form and substance acceptable to Investor.
 
6.5Tenant Deposits . All tenant security deposits (and interest thereon if
required by law or contract to be earned thereon), a complete list of which
Contributor hereby represents and warrants is attached as Exhibit O hereto,
shall be transferred or credited to Venture at Closing. As of the Closing,
Venture shall assume Contributor’s obligations related to tenant security
deposits, but only to the extent they are properly credited or transferred to
Venture.
 
6.6Wages . Venture does not, and at the Closing the SPE will not, employ any
employees. Venture is not hiring any employees currently employed by
Contributor, and shall not be liable for any wages, fringe benefits, payroll
taxes, unemployment insurance contributions, accrued vacation pay, accrued pay
for unused sick leave, accrued severance pay and other compensation accruing
before
 

18

--------------------------------------------------------------------------------





 
Closing for employees at the Real Property or arising from any termination or
transfer of such employees by Contributor or from the transactions contemplated
by this Agreement. Venture shall not be liable for any obligations accruing
under any union contract or multi-employer pension plan applicable to any such
employees or arising from the termination of any such employees at or prior to
Closing.
 
6.7Utility Deposits . Contributor shall receive a credit for the amount of
deposits, if any, with utility companies that are transferable and that are
assigned to Venture at the Closing.
 
6.8Sales Commissions . Each of Contributor and Investor represent and warrant
each to the other that they have not dealt with any real estate broker, sales
person or finder in connection with this transaction on its behalf, or on behalf
of the Venture, other than Deutsche Bank, which shall be paid solely by
Investor, and Macquarie Capital Partners, which shall be paid solely by
Contributor. In the event of any claim for broker’s or finder’s fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall
indemnify and hold harmless the other party from and against any such claim
based upon any statement, representation or agreement of such party. This
provision shall survive the Closing or any termination of this Agreement.
 
6.9Post-Closing Obligations . Contributor hereby agrees that it shall retain the
obligation to complete and pay for (and all liability with respect to) all
tenant improvements and capital expenditures described on Exhibit M to the
extent the SPE does not have sufficient designated reserves or escrowed funds
(which shall remain with the SPE) to pay the same. This provision shall survive
the Closing or any termination of this Agreement.
 
ARTICLE 7: REPRESENTATIONS AND WARRANTIES
 
7.1Contributor’s Representations and Warranties . For purposes of this
Agreement, "Contributor's Knowledge" shall mean the actual knowledge of Chris
Vallace, Erika Leskovsky and Matthew Nolan, without any duty of inquiry on the
part of any of them. As a material inducement to Investor to execute this
Agreement and consummate this transaction, Contributor represents and warrants
to Venture and Investor, as of the date of this Agreement with respect to itself
and the Property as follows:
 
(a) Formation and Authority.
 
(i) Contributor has been duly formed, is validly existing, and is in good
standing as a Delaware limited liability company. Contributor is in good
standing and is qualified to do business in each jurisdiction in which it is
required to be so qualified. Contributor has the full right and authority, and
has obtained any and all authorizations and consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Contributor at the Closing will be, authorized and properly
executed and constitute, or will constitute, as appropriate, the valid and
binding obligations of Contributor, enforceable in accordance with their terms.
 
(ii) The SPE has been duly formed, is validly existing, and is in good standing
as a Delaware limited liability company. The SPE is in good standing and is
qualified to do business in the state of California. The SPE has the full right
and authority and has obtained any and all authorizations and consents required
to consummate or cause to be consummated the transactions contemplated hereby.
 
 

19

--------------------------------------------------------------------------------





 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Contributor nor the consummation by Contributor of the
transactions contemplated hereby will (a) require Contributor or SPE to file or
register with, notify, or obtain any permit, authorization, consent, or approval
of, any governmental or regulatory authority; (b) conflict with or breach any
provision of the organizational documents of Contributor or SPE; (c) violate or
breach any provision of, or constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, any note, bond,
mortgage, indenture or deed of trust to which Contributor or SPE is a party; or
(d) violate any order, writ, injunction, decree, judgment, statute, law or
ruling of any court or governmental authority applicable to Contributor or SPE.
No consents to the transactions contemplated by this Agreement are required to
be obtained under any Leases or other Property Information except as set forth
in Section 5.2 hereof or elsewhere herein.
 
(c) Foreign Investment and Real Property Tax Act. Contributor is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code, or
under any comparable state statutes which are applicable to this transaction.
 
(d) Conflicts and Pending Actions or Proceedings. There is no agreement to which
Contributor or SPE is a party or binding on Contributor or SPE which is in
conflict with this Agreement, or which challenges or impairs Contributor’s
ability to execute or perform its obligations under this Agreement. Neither
Contributor nor SPE has received written notice of any action, suit or
proceeding before any court or governmental agency or body against or affecting
Contributor or SPE or the Property that would prevent Contributor from
performing its obligations hereunder, and to Contributor's Knowledge, none is
threatened. Neither Contributor nor SPE has received any written notice of any
condemnation, eminent domain or similar proceedings with regard to the Real
Property, and to Contributor's Knowledge, none is threatened. Neither
Contributor nor SPE has received any written notice of any pending or threatened
liens, special assessments, impositions or increases in assessed valuations to
be made against the Real Property, and to Contributor's Knowledge, none is
threatened.
 
(e) Leases and Rent Roll. The documents constituting the Leases that are
delivered to Investor pursuant to Section 2.1 are true, correct and complete
copies of all of the Leases affecting the Real Property, including any and all
amendments or supplements thereto, and guaranties or other security in
connection therewith. The SPE is the lessor under and the owners and holders of
the lessor’s leasehold estate under each of the respective Leases free and clear
of all security interests, liens, charges and encumbrances created by SPE other
than the Permitted Exceptions. The SPE has not entered into any lease or
occupancy agreements affecting any portion of the Real Property or the Stadium
Gateway Improvements other than the Leases. All information set forth in the
Rent Roll is or will be true, correct, and complete in all material respects as
of its date. Except as set forth in the Rent Roll, there are no leasing or other
fees or commissions due, nor will any become due, in connection with any Lease
or any renewal or extension or expansion of any Lease. Except as disclosed in
the Property Information, no tenants have given the SPE written notice of any
defense or offset to rent accruing after the Closing or of material breach or
default under their lease, and no default or breach exists on the part of the
SPE.  Except as set forth in the Rent Roll, all of the landlord’s obligations to
construct tenant improvements or reimburse the tenants for tenant improvements
under the Leases have been paid and performed in full and all concessions (other
than any unexpired rent abatement set forth in the Leases) from the landlord
under the Leases have been paid and performed in full. No tenant having a Lease
affecting the Property is an affiliate of or controlled by or under common
control with Contributor.
 
(f) Service Contracts; Operating Statements. The list of Service Contracts to be
delivered to Venture pursuant to this Agreement is or will be true, correct, and
complete as of the date of its delivery. The documents constituting the Service
Contracts made available to Venture are true, correct and
 

20

--------------------------------------------------------------------------------





 
complete copies of all of the Service Contracts affecting the Property. The SPE
has not received written notice of any material default under any Service
Contract.
 
(g) Permits, Legal Compliance, and Notice of Defects. Neither Contributor nor
SPE has received written notice from any governmental authority that SPE fails
to have any licenses, permits or certificates necessary for the use and
operation of the SPE Property, including, without limitation, certificates of
occupancy necessary for the occupancy of the Stadium Gateway Improvements, and
to Contributor's Knowledge the SPE does not fail to have any such licenses,
permits or certificates. Neither Contributor nor SPE has received written notice
from any governmental authority that the Real Property is not properly zoned for
its present use or that the current use thereof violates any governmental law or
regulation or any covenants or restrictions encumbering the Real Property, and
to Contributor's Knowledge, there is no such violation. Neither Contributor nor
SPE has received written notice from any insurance company or underwriter of any
defects in the Real Property that would materially adversely affect the
insurability of thereof or cause an increase in insurance premiums. Neither
Contributor nor SPE has received any written notices of violations or alleged
violations of any laws, rules, regulations or codes, including building codes,
with respect to the Property from any governmental agency which have not been
corrected to the satisfaction of the issuer of the notice.
 
(h) Environmental. Neither Contributor nor SPE has received written notice of a
violation of Environmental Laws related to the Real Property, or the presence or
release of Hazardous Materials on or from the Real Property in violation of
Environmental Laws, except as disclosed in the Property Information, and to
Contributor's Knowledge there is no such material violation, presence or
release. The term “Environmental Laws” means all federal, state, local and
foreign laws and regulations governing pollution or protection of human health
or the environment, in-clud-ing laws and regula-tions regulating emis-sions,
discharges, releases or threat-ened releases of, or exposure to, Hazardous
Mate-rials, or the manufac-ture, processing, distribu-tion, use, treatment,
storage, disposal, transport or han-dling of Hazardous Materials. The term
“Hazardous Materials” means chemi-cals, pollut-ants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products, asbestos or
asbestos-containing materials or products, polychlorinated biphenyls, lead or
lead-based paints or materials, radon, fungus, mold, mycotoxins or similar
substances regulated under any Environmental Laws.
 
(i) [Intentionally Omitted]
 
(j) To Contributor's Knowledge, the development which constitutes the Real
Property is an independent unit which does not now rely on any facilities (other
than facilities covered by easements or other parking agreements appurtenant to
the Real Property or facilities of municipalities or public utilities) located
on any property that is not part of the Real Property to fulfill any zoning,
parking, municipal or other governmental requirement, or for the furnishing to
the Property of any essential building systems or utilities (including, without
limitation, drainage facilities, catch basins, and retention ponds).
 
(k) [Intentionally Omitted.]
 
(l) Disclosure. Other than this Agreement and the Property Management and
Leasing Agreement, the documents delivered at Closing pursuant hereto, the
Permitted Exceptions, and the Leases, Service Contracts, and any commission
agreements described in Section 6.3, and except for anything disclosed in the
Property Information, there are no contracts or agreements of any kind relating
to the Real Property to which Contributor or its agents is a party and which
would be binding on Venture after Closing.
 
 

21

--------------------------------------------------------------------------------





 
(m) ERISA. None of the assets of Contributor or SPE constitutes assets of any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), a “plan” within
the meaning of Section 4975 of the Internal Revenue Code of 1986, as amended or
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R.
§ 2510.3-101 of any such employee benefit plan or plans. 
 
(n) Tax.
 
(i) For purposes of this Agreement, “Tax” or “Taxes” means all taxes, however
denominated, including any interest, penalties or other additions to tax that
may become payable with respect thereto, imposed by any federal, state, local or
foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including, but not limited to, federal
income taxes and state income taxes), gross receipts taxes, net proceeds taxes,
alternative or add-on minimum taxes, sales taxes, use taxes, real property gains
or transfer taxes, ad valorem taxes, property taxes, value-added taxes,
franchise taxes, production taxes, severance taxes, windfall profit taxes,
withholding taxes, payroll taxes, employment taxes, excise taxes and other
obligations of the same or similar nature to any of the foregoing.
 
(ii) Subject to Section 6.1(b), the SPE has filed or caused to be filed all
federal, state and local tax returns, informational filings and reports
(collectively, “Tax Returns”), including, but not limited to, with respect to
the Property or income attributable therefrom, which are due as of the date
hereof and all of which are true, correct and complete in all material respects,
and has paid all Taxes as shown on all such returns, filings and reports to be
paid by it, or otherwise are required by law to have been paid except to the
extent being disputed in good faith. The SPE has not received any written notice
of a tax liability, deficiency or assessment with respect to itself nor has any
written threat of the foregoing from any federal, state or local taxing
authority been made to SPE. There are no governmental or other proceedings
(formal or informal) or investigative proceeding pending or to the Contributor’s
Knowledge, threatened, with respect to any such federal, state or local income
or other taxes, tax returns, informational tax filings or tax reports of any the
SPE. There are not in effect any waivers or extensions with respect to taxes
payable by the SPE.
 
(iii) Except as set forth on Exhibit Y, to Contributor's Knowledge, the Real
Property consists of land, buildings, and other structural components thereof,
and other assets described in Section 856(c)(4)(A) of the Internal Revenue Code
of 1986, as amended (the "Code").
 
(iv) Except as set forth on Exhibit Z, to Contributor's Knowledge, the total
gross revenues generated by the SPE Property between May 25, 2005 and the date
hereof has consisted of income from rents from real property and other revenue
which constitute qualifying income under Section 856(c)(3) of the Code.
 
(v) The Property does not include any direct or indirect ownership interest in
any entity which is not classified as a partnership for U.S. federal income tax
purposes or disregarded as an entity separate from its owner for U.S. federal
income tax purposes.
 
(vi) The Property does not include any direct or indirect ownership interest in
any entity which is liable for any material Taxes, including any liability for
Taxes of any predecessor or liability for any Taxes of any other person as a
result of transferee liability, joint and several liability, or liability under
a contract.
 
 

22

--------------------------------------------------------------------------------





 
(vii) To Contributor’s Knowledge, the tax basis of the Real Property (including
all of its components) as set forth on Exhibit R is correct and complete in all
respects.
 
(o) Title. SPE is the owner of the Real Property. SPE is the owner of its
interests in Personal Property and Intangible Property, free and clear of all
security interests, liens, charges and encumbrances other than in connection
with capital leases, the Contracts, and Permitted Exceptions.
 
(p) Intentionally Omitted.
 
(q) Intentionally Omitted.
 
(r) OFAC. (a) Contributor, and to Contributor's Knowledge each person or entity
owning an interest in Contributor other than people or entities owning an
interest through Macquarie Office (US) No. 2 Corporation, is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
("OFAC") and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the "List"),
and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of
Contributor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) to
Contributor's Knowledge, no Embargoed Person has any interest of any nature
whatsoever in Contributor (whether directly or indirectly) and (d) Contributor
has implemented procedures, and will consistently apply those procedures, to
ensure the representations and warranties of this Section 7.1(r) remain true and
correct at all times. The term "Embargoed Person" means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Contributor is prohibited by law or Contributor is in violation of
law.
 
(s) Employees and Benefit Plans. The SPE is not a party to, nor maintains, any
employee benefit plan or employee welfare plan (within the meaning of the
ERISA), and the SPE has no obligation to contribute to any multi-employer plan
(within the meaning of ERISA).
 
(t) Other Encumbrances. None of the Ownership Interests are subject to any
option, right of first refusal, purchase agreement, put, call or other right to
purchase other than in favor of Investor or Venture. The SPE is not obligated to
issue additional ownership interests or to distribute additional ownership
interests to any other parties whatsoever.
 
(u) Other Assets. With respect to the SPE, since the formation of the SPE, the
only real property asset that the SPE has owned, directly or indirectly, is the
Real Property owned thereby on the date hereof, and the only business the SPE
has engaged in, directly or indirectly, is the ownership and operation of such
Real Property. The SPE does not own, control or hold with the power to vote,
directly or indirectly, any shares of capital stock or beneficial interest in
any corporation, partnership, limited liability company, association, joint
venture or other entity.
 
(v) SPE Not Reporting Company. The SPE is not required to file reports pursuant
to Sections 12(g) or 15(d) of the Securities Exchange Act of 1934, as amended.
 
(w) Financial Statements. The Contributor will prior to the Closing deliver to
Investor copies of the financial statements for the SPE as of a date (the
"Financial Date") that is the earlier to occur of
 

23

--------------------------------------------------------------------------------





 
November 30, 2005 and a date that is no later than five (5) Business Days prior
to the Closing (the “Financial Statements”). The Financial Statement will be
prepared on a US generally accepted accounting principles basis with depreciable
assets being recorded on a US generally accepted accounting principles basis,
and present fairly the financial position of the SPE, as of its date and the
results of its operations, as the case may be. Since September 30, 2005 thru the
date of this Agreement, there has been no circumstance, event, occurrence,
change or effect that has had a materially adverse effect on the financial
condition of the SPE as a whole, other than, in each case, as a result of (i)
changes in general economic conditions nationally, regionally or within the
market in which the Real Property owned by the SPE is located; and (ii) changes
in the real estate industry generally and the office building leasing market
specifically. Contributor shall cause SPE to become the owner of the SPE
Property prior to the Financial Date.
 
(x) Formation Documents. True, correct and complete copies of the Certificates
of Formation, Certificates of Partnership, the limited liability company
agreements, partnership agreements, the articles of incorporation and bylaws, as
applicable (or similar organizational instruments), as amended, for the SPE have
been delivered to the Investor.
 
(y) Capitalization. The Ownership Interests in the SPE are the only authorized,
issued or outstanding equity interests in SPE. All of such Ownership Interests
(i) are validly issued, fully paid and nonassessable, (ii) are, and when issued
were, free of preemptive rights, and (iii) are directly or indirectly owned
legally and beneficially by the Contributor and are free and clear of any and
all liens. The Contributor has not previously assigned, transferred or
encumbered the applicable Ownership Interests the SPE. The Ownership Interests
in the SPE are not subject to any written agreements or understandings among any
persons with respect to the voting or transfer thereof. There are no
subscriptions, options, warrants, calls, rights, convertible securities or other
agreements or commitments of any character obligating the Contributor or any of
its Affiliates to cause SPE to issue, transfer or sell, or cause the issuance,
transfer or sale of, any equity interests or other securities (whether or not
such securities have voting rights) of the SPE.
 
(z) Claims Against Officers and Managers. Contributor has not received written
notice of any claim against any manager, officer, employee or agent of SPE or
any other person which could reasonably be expected to give rise to a claim for
indemnification against the SPE, and to Contributor's Knowledge, there are none.
 
Contributor also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Contributor is or shall be listed on any of the Lists or is or shall
be an Embargoed Person. This Section shall not apply to any person to the extent
that such person's interest in the Contributor is through a U.S. Publicly-Traded
Entity. As used in this Agreement, "U.S. Publicly-Traded Entity" means a Person
(other than an individual) whose securities are listed on a national securities
exchange, or quoted on an automated quotation system, in the United States, or a
wholly-owned subsidiary of such a person.
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CONTRIBUTOR IS CONTRIBUTING THE
OWNERSHIP INTERESTS TO VENTURE, AND PURSUANT THERETO CONTRIBUTING ALL OTHER
PROPERTY TO VENTURE, ON AN “AS IS, WHERE IS AND WITH ALL FAULTS” BASIS. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT NONE
OF CONTRIBUTOR, THE SPE, OR ANY OF THEIR RESPECTIVE AFFILIATES, AGENTS,
SHAREHOLDERS, MEMBERS, PARTNERS, OFFICERS, PRINCIPALS, EMPLOYEES, COUNSEL,
REPRESENTATIVES OR CONTRACTORS (COLLECTIVELY, THE "CONTRIBUTOR PARTIES") HAVE
MADE OR ARE NOW MAKING, AND INVESTOR AND VENTURE HAVE NOT RELIED UPON AND WILL
NOT RELY UPON
 

24

--------------------------------------------------------------------------------





 
(DIRECTLY OR INDIRECTLY), ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY
KIND OR CHARACTER, EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE,
(II) ENVIRONMENTAL MATTERS RELATING TO THE REAL PROPERTY OR ANY PORTION THEREOF,
(III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE,
SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS
REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE
OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE
REAL PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING,
(VII) ZONING OR OTHER ENTITLEMENTS, OR ANY LAND USE REGULATIONS WHATSOEVER, TO
WHICH THE REAL PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (VIII) THE
AVAILABILITY OF ANY UTILITIES TO THE STADIUM GATEWAY IMPROVEMENTS OR ANY PORTION
THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC,
(IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE REAL PROPERTY OR ANY
PORTION THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS,
SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, OPERATION,
TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE STADIUM GATEWAY IMPROVEMENTS
OR ANY PORTION THEREOF, (XII) ANY INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE REAL
PROPERTY OR ANY PART THEREOF, (XIII) THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR
ON, UNDER OR IN THE VICINITY OF THE REAL PROPERTY, (XIV) THE CONDITION OR USE OF
THE STADIUM GATEWAY IMPROVEMENTS OR COMPLIANCE OF THE STADIUM GATEWAY
IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (XV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND
STORAGE TANKS, (XVI) ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF
THE STADIUM GATEWAY IMPROVEMENTS OR REAL PROPERTY, (XVII) THE POTENTIAL FOR
FURTHER DEVELOPMENT OF THE REAL PROPERTY, OR (XVIII) THE MERCHANTABILITY OF THE
REAL PROPERTY OR FITNESS OF THE REAL PROPERTY FOR ANY PARTICULAR PURPOSE.
 
In addition, except as expressly set forth in Section 7.1 hereof, Investor and
Venture and anyone claiming by, through or under either of them hereby waive
their respective right to recover from and fully and irrevocably release the
Contributor Parties from any and all Losses (as hereinafter defined) that they
may now have or hereafter acquire against any of the Contributor Parties arising
from or related to the condition, valuation, salability or utility of the
Stadium Gateway Improvements or the Real Property, or their suitability for any
purpose whatsoever as of the Closing (including any construction defects,
errors, omissions or other conditions, latent or otherwise, and the presence in
the soil, air, structures or surface or subsurface waters of materials or
substances that have been or may in the future be determined to be Hazardous
Substances or otherwise toxic, hazardous, undesirable or subject to regulation
and that may need to be specially treated, handled and/or removed from any of
the Real Property under current or future federal, state and local laws,
regulations or guidelines). This release includes Losses of which Investor and
Venture are presently unaware or which Investor and Venture do not presently
suspect to exist which, if known to them, would materially affect their release
of the Contributor Parties. In this
 

25

--------------------------------------------------------------------------------





 
connection and to the extent permitted by law, Investor and Venture hereby
agree, represent and warrant that they realize and acknowledge that factual
matters now unknown to them may have given or may hereafter give rise to Losses
which are presently unknown, unanticipated and unsuspected, and Investor and
Venture further agree, represent and warrant that the waivers and releases
herein have been negotiated and agreed upon in light of that realization and
that each nevertheless hereby intends to release, discharge and acquit the
Contributor Parties from any such unknown Losses. 
 
7.2Investor’s Representations and Warranties . As a material inducement to
Contributor to execute this Agreement and consummate this transaction, Investor
represents and warrants to each of Contributor and Venture that:
 
(a) Formation and Authority. Investor has been duly formed, is validly existing,
and is in good standing as a Maryland limited partnership. Investor is in good
standing and is qualified to do business in each jurisdiction in which it is
required to be so qualified. Investor has the full right and authority and,
subject to the consents Investor is seeking as described in the Additional
Agreements, has obtained any and all authorizations and consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Investor at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Investor, enforceable in accordance with their terms.
 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Investor nor the consummation by Investor of the transactions
contemplated hereby will (a) require Investor to file or register with, notify,
or obtain any permit, authorization, consent, or approval of, any governmental
or regulatory authority; (b) conflict with or breach any provision of the
organizational documents of Investor; (c) once the consents being sought by
Investor under the Additional Agreements are obtained, violate or breach any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, any note, bond, mortgage,
indenture or deed of trust to which Investor is a party; or (d) violate any
order, writ, injunction, decree, judgment, statute, law or ruling of any court
or governmental authority applicable to Investor.
 
(c) Conflicts and Pending Action. There is no agreement to which Investor is a
party or binding on Investor which is in conflict with this Agreement. There is
no action or proceeding pending or, to Investor’s knowledge, threatened against
Investor which challenges or impairs Investor’s ability to execute or perform
its obligations under this Agreement. Investor has received no written notice of
any action, suit or proceeding before any court or governmental agency or body
against or affecting Investor or its assets that would prevent Investor from
performing its obligations hereunder.
 
(d) (a) Investor and each person or entity owning an interest in Investor other
than people or entities owning an interest through Maguire Properties, Inc. is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other List, an (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Investor constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person,
(c) no Embargoed Person has any interest of any nature whatsoever in Investor
(whether directly or indirectly) and (d) Investor has implemented procedures,
and will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times.
 
Investor also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Investor is or shall be listed on any of
 

26

--------------------------------------------------------------------------------





 
the Lists or is or shall be an Embargoed Person. This Section shall not apply to
any person to the extent that such person's interest in the Investor is through
a U.S. Publicly-Traded Entity.
 
7.3Venture’s Representations and Warranties . As a material inducement to
Contributor and Investor to execute this Agreement and consummate this
transaction, Venture represents and warrants to each of Contributor and Investor
that:
 
(a) Formation and Authority. Venture has been duly formed, is validly existing,
and is in good standing as a Delaware limited liability company. Venture is in
good standing and is qualified to do business in each jurisdiction in which it
is required to be so qualified. Venture has the full right and authority and has
obtained any and all authorizations and consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Venture at the Closing will be, authorized and properly executed
and constitutes, or will constitute, as appropriate, the valid and binding
obligation of Venture, enforceable in accordance with their terms.
 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Venture nor the consummation by Venture of the transactions
contemplated hereby will (a) require Venture to file or register with, notify,
or obtain any permit, authorization, consent, or approval of, any governmental
or regulatory authority; (b) conflict with or breach any provision of the
organizational documents of Venture; (c) violate or breach any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, any note, bond, mortgage, indenture or deed
of trust to which Venture is a party; or (d) violate any order, writ,
injunction, decree, judgment, statute, law or ruling of any court or
governmental authority applicable to Venture.
 
(c) Conflicts and Pending Action. There is no agreement to which Venture is a
party or binding on Venture which is in conflict with this Agreement. There is
no action or proceeding pending or, to Venture’s knowledge, threatened against
Venture which challenges or impairs Venture’s ability to execute or perform its
obligations under this Agreement. Venture has received no written notice of any
action, suit or proceeding before any court or governmental agency or body
against or affecting Venture or its assets that would prevent Investor from
performing its obligations hereunder.
 
(d) (a) Venture and each person or entity owning an interest in Venture is (i)
not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other List, an (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Venture constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person, (c)
no Embargoed Person has any interest of any nature whatsoever in Venture
(whether directly or indirectly) and (d) Venture has implemented procedures, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times.
 
Venture also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Venture is or shall be listed on any of the Lists or is or shall be
an Embargoed Person. This Section shall not apply to any person to the extent
that such person's interest in the Venture is through a U.S. Publicly-Traded
Entity. 
 
7.4Survival of Representations and Warranties . The representations and
warranties set forth in this Article 7 are made as of the date of this Agreement
and are remade as of the Closing and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a
 

27

--------------------------------------------------------------------------------





 
period of twelve (12) months, except for those representations and warranties
set forth in Sections 7.1(c), 7.1(n) and 7.1(z), which shall survive until
thirty (30) days after the expiration of the relevant statute of limitations and
except for those representations and warranties set forth in Section 7.1(a),
7.2(a), 7.3(a), 7.1(b), 7.2(b), 7.3(b), 7.1(h), 7.1(t), 7.1(u), 7.1(v), 7.1(x)
and 7.1(y) which shall survive indefinitely. Contributor, Venture and Investor
shall have the right to bring an action thereon only if Contributor or Investor,
as the case may be, has given the other party written notice of the
circumstances giving rise to the alleged breach within the applicable survival
period; provided further, however, that neither Venture nor Investor shall have
the right to bring an action against Contributor with respect to the
representations and warranties set forth in Section 7.1(o), without first making
and exhausting any claims that could reasonably be made under the Title Policies
to compensate such party for the same harm being claimed as a result of a breach
of such representations or warranties by Contributor.
 
ARTICLE 8: INDEMNIFICATION
 
8.1Contributor’s Indemnity . Contributor agrees to indemnify, defend and hold
harmless each of Venture and Investor from and against any liability, claim,
demand, loss, expense or damage (collectively, “Loss”) incurred by Venture or
Investor, respectively, as a result of or arising from (i) any breach of the
representations and warranties made by Contributor herein or in any document
furnished by or on behalf of Contributor pursuant to this Agreement, or (ii) any
breach or nonfulfillment of any covenant or agreement on the part of Contributor
under this Agreement, but only to the extent such covenant or agreement
expressly survives the Closing by its terms.
 
8.2Venture’s Indemnity . Venture agrees to indemnify, defend and hold harmless
each of Contributor and Investor from and against any Loss incurred by
Contributor or Investor, respectively, as a result of or arising from (i) any
breach of the representations and warranties made by Venture herein or in any
document furnished by or on behalf of Venture pursuant to this Agreement, or
(ii) any breach or nonfulfillment of any covenant or agreement on the part of
Venture under this Agreement, but only to the extent such covenant or agreement
expressly survives the Closing by its terms.
 
8.3Investor’s Indemnity . Investor agrees to indemnify, defend and hold harmless
each of Contributor and Venture from and against any Loss incurred by
Contributor or Venture, respectively, as a result of or arising from (i) any
breach of the representations and warranties made by Investor herein or in any
document furnished by or on behalf of Investor pursuant to this Agreement, or
(ii) any breach or nonfulfillment of any covenant or agreement on the part of
Investor under this Agreement, but only to the extent such covenant or agreement
expressly survives the Closing by its terms.
 
8.4Effectiveness . Notwithstanding anything to the contrary herein, the
provisions of Sections 8.1, 8.2, and 8.3 of this Agreement shall become
effective only upon the occurrence of the Closing and shall survive the Closing.
 
8.5Procedure . The following provisions govern all actions for indemnity under
this Article 8 and any other provision of this Agreement. Promptly after receipt
by an indemnitee of notice of any claim, such indemnitee will, if a claim in
respect thereof is to be made against the indemnitor, deliver to the indemnitor
written notice thereof and the indemnitor shall have the right to participate in
and, if the indemnitor agrees in writing that it will be responsible for any
Losses incurred by the indemnitee with respect to such claim, to assume the
defense thereof, with counsel reasonably satisfactory to the other parties;
provided, however, that an indemnitee shall have the right to retain its own
counsel (to be reasonably acceptable to the indemnitor), with the reasonable
fees and expenses to be paid by the indemnitor, if the indemnitee reasonably
believes, after consultation with counsel, that representation of such
indemnitee by the counsel retained by the indemnitor would be inappropriate due
to actual or potential differing interests between such indemnitee and any other
party represented by such counsel in
 

28

--------------------------------------------------------------------------------





 
such proceeding. The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to the
indemnitor’s ability to defend such action. If an indemnitee settles a claim
without the prior written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent.
 
8.6Limitation on Liability . Notwithstanding anything to the contrary contained
in Article 8 or elsewhere in this Agreement: 
 
(a) No party shall have any liability to another party for breach of (i) any
warranty or representation contained herein or in any schedule annexed hereto or
certificate delivered in connection herewith or (ii) any covenant herein,
unless, in either case, the indemnitee has given the indemnitor written notice
stating in reasonable detail the factual basis for such breach. In the case of
clause (i) immediately preceding, such notice must be given prior to the date
(the “Clause (i) Survival Date”) on which such representation or warranty shall
have ceased to survive as provided in Section 7.4 above, and in the case of
clause (ii) immediately preceding, such notice must be given prior to the date
(the “Clause (ii) Survival Date”) that is twelve (12) months after the Closing;
provided, however, if a covenant breach shall have occurred less than thirty
(30) days prior to the clause (ii) Survival Date, indemnitee shall have an
additional thirty (30) days after such date to give such notice. In either
event, no party shall have any liability to another party for any breach
described in clause (i) or clause (ii) of this Section 8.6(a) unless the
indemnitee shall have commenced a legal proceeding in respect of such breach:
(A) in the case of clause (i), prior to the date which is three (3) months after
the Clause (i) Survival Date; or (B) in the case of clause (ii), prior to the
date which is three (3) months after the Clause (ii) Survival Date.
 
(b) Contributor shall have no liability to any other party for Losses pursuant
to Section 8.1, or for breach of the underlying representations, warranties,
covenants or agreements which are the subject of Contributor's indemnification
obligations set forth in Section 8.1 (“Damages”), unless and until the aggregate
amount of Damages exceeds $250,000 (the “Deductible”); provided, however, after
the amount of Damages exceeds $250,000, all Damages in excess of the first
$250,000 shall be recoverable by the indemnitee; provided further, however, that
Contributor's indemnification obligations set forth in Section 8.1, and
Contributor's liability for any breach of the underlying representations,
warranties, covenants or agreements which are the subject of the indemnification
obligations set forth in such section shall collectively be limited to an
aggregate amount for Contributor equal to $3,000,000. All Damages shall be net
of any amounts actually recovered by the indemnitee under insurance policies
with respect to such Damages. Damages shall exclude, and Contributor shall have
no liability with respect to, Losses attributable to any breaches of
representations, warranties or covenants of which the indemnitee had knowledge
prior to Closing and could have terminated this Agreement but chose not to do
so, unless and except for (i) breaches arising out of representations and
warranties known to Contributor to have been false at the time they were made,
and (ii) breaches arising out of actions or omissions of Contributor willfully
performed or omitted in order to cause such breach. In no event shall
Contributor have any liability to any other party for exemplary or punitive
damages. The provisions of this Section 8.6 shall become effective only upon,
and shall survive the Closing.
 
ARTICLE 9: MISCELLANEOUS
 
9.1Parties Bound . No party may assign this Agreement without the prior written
consent of the others, and any such prohibited assignment shall be void. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the respective legal representatives, successors, and assigns of the parties.
 
 

29

--------------------------------------------------------------------------------





 
9.2Headings . The article and section headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
 
9.3Expenses . Except as otherwise expressly provided herein, each party hereto
shall pay its own expenses incident to this Agreement and the transactions
contemplated hereunder, including all legal and accounting fees and
disbursements. The foregoing shall not amend or modify any provisions regarding
Venture’s payment of costs and expenses in accordance with the terms of its
limited liability company agreement.
 
9.4Invalidity and Waiver . If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative.  The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.
 
9.5Governing Law . This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the State of
Delaware.
 
9.6Survival . The provisions of this Agreement that provide for performance
after the Closing shall survive the Closing and shall not be deemed to be merged
into or (unless otherwise provided herein or pursuant to a separate instrument)
waived by the instruments of Closing.
 
9.7No Third Party Beneficiary . This Agreement is not intended to give or confer
any benefits, rights, privileges, claims, actions, or remedies to any person or
entity as a third party beneficiary, decree, or otherwise.
 
9.8Entirety and Amendments . This Agreement and the exhibits and schedules
hereto and the agreements referenced herein embody the entire agreement between
the parties and supersede all prior agreements and understandings relating to
the Property. This Agreement may be amended or supplemented only by an
instrument in writing executed by the party against whom enforcement is sought.
 
9.9Time of the Essence . Time is of the essence in the performance of this
Agreement.
 
9.10Confidentiality . No party hereto shall make any public announcement or
disclosure of any information related to this Agreement to outside brokers or
third parties, before Closing, without the specific prior written consent of the
others, except for such disclosures to its lenders, creditors, officers,
employees and agents as may be necessary to permit it to perform it’s
obligations hereunder and except as and to the extent that such party, in its
good faith judgment and following consultation with its counsel, believes that
such disclosure is required to enable it to comply with obligations under
federal or state or Australian securities laws. Notwithstanding the foregoing,
any party to this transaction (and each employee, agent or representative of the
foregoing) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. The authorization in the
preceding sentence is not intended to permit disclosure of any other information
unrelated to the tax treatment and tax structure of the transaction including
(without limitation) (i) any portion of the transaction documents or related
materials to the extent not related to the tax treatment or tax structure of the
transaction, (ii) the existence or status of any negotiations unrelated to the
tax issues, or (iii) any other term or detail not relevant to the tax treatment
or the tax structure of the transaction.
 
 

30

--------------------------------------------------------------------------------





 
9.11Attorneys’ Fees . If any party brings an action to enforce its rights under
this Agreement, the prevailing party in the action shall be entitled to recover
its costs and expenses, including, without limitation, reasonable attorneys'
fees, incurred in connection with such action, including any appeal of such
action.
 
9.12Brokers . The parties each represent and warrant each to the other that they
have not dealt with any real estate broker, sales person or finder in connection
with this transaction other than Deutsche Bank, which shall be paid solely by
Investor, and Macquarie Capital Partners, which shall be paid solely by
Contributor. Each party shall indemnify and hold harmless the other parties from
and against any such Loss based upon any statement, representation or agreement
of such party. This provision shall survive the Closing or any termination of
this Agreement.
 
9.13Notices . All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth below. Any such
notices shall be either (i) sent by overnight delivery using an internationally
recognized courier, in which case notice shall be deemed delivered upon receipt,
(ii) sent by facsimile or email and promptly followed with a copy of such notice
sent in the manner of clause (i) immediate preceding, in which case notice shall
be deemed delivered upon transmission of such notice if such notice is
transmitted between the hours of 9:00 a.m. and 5:00 p.m. during a Business Day
of the recipient, otherwise on the next Business Day of the recipient, or
(iii) sent by personal delivery, in which case notice shall be deemed delivered
upon receipt. A party’s address may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. The attorney for a party
has the authority to send notices on behalf of such party.
 
If to Investor :
Maguire Properties, L.P.
 
333 South Grand Avenue, Suite 400
 
Los Angeles, California 90071
 
Attention: Robert Maguire and Mark Lammas
 
Facsimile: 213-533-5100 and 213-533 5198
 
Email: Robert.Maguire@MaguireProperties.com and
 
Mark.Lammas@MaguireProperties.com
   
with a copy to:
Skadden, Arps, Slate, Meagher & Flom. LLP
 
300 South Grand Avenue, Suite 3400
 
Los Angeles, California 90071
 
Attention: Rand April
 
Facsimile: 213-687-5600
 
Email: RApril@Skadden.com
If to Contributor:
Macquarie Real Estate, Inc.
 
One North Wacker Drive, Level 9
 
Chicago, Illinois 60606

 
Attention: Kristin Marsilje
 
Facsimile: 312-499-8686
 
Email: kristin.marsilje@macquarie.com
With a copy to:
Macquarie Office Trust
 
c/o Macquarie Office Management Limited

 
 
31

--------------------------------------------------------------------------------


 

 
Level 13, 1 Martin Place
 
Sydney, Australia NSW 2000
 
Attention: Jill Rikard-Bell
 
Facsimile: 011-61-28-232-6510
 
Email: jill.rikard-bell@macquarie.com
   
and to:
Mayer, Brown, Rowe & Maw LLP
 
71 South Wacker Drive
 
Chicago, Illinois 60606
 
Attention: Ronald R. Dietrich
 
Facsimile: 312-701-7711
 
Email: rdietrich@mayerbrownrowe.com
   
If to Venture:
Macquarie Office Trust
 
c/o Macquarie Office Management Limited
 
Level 13, 1 Martin Place
 
Sydney, Australia NSW 2000
 
Attention: Jill Rikard-Bell
 
Facsimile: 011-61-28-232-6510
 
Email: jill.rikard-bell@macquarie.com
   
with a copy to:
Mayer, Brown, Rowe & Maw LLP
 
71 South Wacker Drive
 
Chicago, Illinois 60606
 
Attention: Ronald R. Dietrich
 
Facsimile: 312-701-7711
 
Email: rdietrich@mayerbrownrowe.com
   
and to
Maguire Properties, L.P.
 
333 South Grand Avenue, Suite 400
 
Los Angeles, California 90071
 
Attention: Robert Maguire and Mark Lammas
 
Facsimile: 213-533-5100 and 213-533 5198
 
Email: Robert.Maguire@MaguireProperties.com and
 
Mark.Lammas@MaguireProperties.com
       
with a copy to:
Skadden, Arps, Slate, Meagher & Flom. LLP
 
300 South Grand Avenue, Suite 3400
 
Los Angeles, California 90071
 
Attention: Rand April
 
Facsimile: 213-687-5600
 
Email: RApril@Skadden.com



 
 
9.14 Construction
 
. The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.

32

--------------------------------------------------------------------------------



 
9.15 Remedies Cumulative
 
. Except as expressly provided to the contrary in this Agreement, the remedies
provided in this Agreement shall be cumulative and shall not preclude the
assertion or exercise of any other rights or remedies available by law, in
equity or otherwise.
 
9.16 Calculation of Time Periods
 
. Unless otherwise specified, in computing any period of time described herein,
the day of the act or event after which the designated period of time begins to
run is not to be included and the last day of the period so computed is to be
included, unless such last day is a Saturday, Sunday or legal holiday for
national banks California or in Sydney, Australia, in which event the period
shall run until the end of the next day which is neither a Saturday, Sunday, or
legal holiday. The last day of any period of time described herein and the time
during any day by which an event must occur shall be deemed to end at 6:00 p.m.
(Central Time).
 
9.17 Intentionally Deleted
 
.
 
9.18 Execution in Counterparts
 
. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Agreement.  To facilitate execution of this Agreement, the parties may
execute and exchange by telephone facsimile or email counterparts of the
signature pages.
 
9.19 Further Assurances
 
. In addition to the acts and deeds recited herein and contemplated to be
performed, executed and/or delivered by either party at Closing, each party
agrees to perform, execute and deliver, on or after the Closing any further
actions, documents, and will obtain such consents, as may be reasonably
necessary or as may be reasonably requested to fully effectuate the purposes,
terms and conditions of this Agreement or to further perfect the conveyance,
transfer and assignment of the Property to Venture.
 
9.20 Waiver of Jury Trial
 
. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
9.21 Bulk Sales
 
 
Each party hereto shall indemnify and hold harmless the other parties from and
against any Loss arising in connection with such party’s failure to comply with
any applicable provisions of law relating to bulk sales.
 
9.22 Automatic Termination
 
. This Agreement shall automatically terminate, without the action of any party,
(i) upon the date which is one (1) year from the date of this Agreement, and
(ii) if any of the Additional Agreements have been terminated pursuant to their
terms and, in either of such events, all obligations of the parties hereunder
shall thereupon terminate, except for those obligations set forth herein that
expressly survive the termination of this Agreement, and except that no such
termination shall relieve any party from liability for any prior breach or
default under this Agreement.
 


 
[Signature Page Follows]
 
 

33

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO
 
CONTRIBUTION AGREEMENT
 
BY AND AMONG
 
MAGUIRE MACQUARIE OFFICE, LLC
 
MAGUIRE PROPERTIES, L.P. AND
 
MACQUARIE OFFICE II LLC
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below pursuant to proper authority duly granted.
 
VENTURE:
 


 
MAGUIRE MACQUARIE OFFICE, LLC, a Delaware limited liability company
 
By: Maguire MO Manager, LLC, a Delaware limited liability company
 
By: Maguire Properties, L.P., a Maryland limited partnership, its managing
member
 
By: Maguire Properties, Inc., a Maryland corporation, its general partner
 
 

 
By:
 /s/ Dallas E. Lucas  

 
Name:
 Dallas E. Lucas  

 
Title:
  Executive Vice President & CFO  

 


 
CONTRIBUTOR:
 
MACQUARIE OFFICE II LLC, a Delaware limited liability company


By: Macquarie Office (US) Corporation, a Maryland corporation, its managing
member
 

 
By:
 /s/ Rena X. Pulido  

 
Name:
 Rena X. Pulido  

 
Title:
  Vice President  

 
     
 


--------------------------------------------------------------------------------



 


 


 


 


 


 
INVESTOR:
 
MAGUIRE PROPERTIES, L.P., a Maryland limited partnership
 
By: Maguire Properties, Inc., a Maryland corporation, its sole general partner
 
 

 
By:
 /s/ Dallas E. Lucas  

 
Name:
 Dallas E. Lucas  

 
Title:
  Executive Vice President & CFO  

 